Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 27 March 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy March 27th 1816
				
				I have already written to you by this vessel. her sailing haveing been delayed, I have the opportunity of acknowledging your Letter dated in Jan’ry, The contents of which are so flattering & complimentary, that I know not how to replie to it.—In the days of my youth, Female Education was very little attended to, in this Country beyond reading, and writing, and Arithmatic. a few rare instances where musick was taught—to read I was instructed, by my Grandfather for writing, I never had a Master, as you may well judge, by my hand writing at this day, but neither Gramer, orthography, or our Native Language, was considerd a part of Female Education, and I have through Life lamented the deficiency in this respect.—If as you say, I write with ease; it is all from Habit. as to Stile, I make not any pretentions to it, and must trust to the candour of my correspondents to receive the Matter, as flowing from the heart, without regarding the Elegance of diction—I might almost Say with Gays Hermit—“The little learning I have gained”“Is all from simple Nature drain’d”I cannot permit you to depreciate your own Letters. your Stile is much more correct and elegant than mine, and your Letters are much approved, and admired.In Letters from absent Friends, we want to learn Family, and domestic occurrence’s and I have the pleasure of announcing one to you, of a very agreable nature, viz, that your Sister Smith has a Son, born upon the 17th, Saint patrick day. upon the 18th, my Grandson William S Smith informd me of the event, and that the Mother and Babe were well—I hear your Sister Pope was not so fortunate, having lost a pair by a miss.—The British Minister arrived at Anapolis on the 15th—and Sent on the Letters addrest to us immediatly—If he comes with a concilitary temper as I hope he does, he and his Lady will be kindly received, altho surrounded with the devastation and havock, which his Sovereign has made in the capitol I should imagine, in a generous Breast, feelings, would be excited, not very pleasent, at the view.It is the Nature of our Country, not only to be hospitable to Strangers, but fond of them, and British importation especiallyMrs Mercy was said to be too haughty—and mr Jackson, was certainly both impudent and insolent.Americans must learn  become more National, and Respect themselves—I am grieved to hear that George has been so sadly afflicted. I knew how to Sympathize with him. it is a little Singular that his cousin Thomas should be Seaz’d with Same complaint, and loose the use of his Limbs about the Same time—my Physician recommends fricktion, with a coars cloth daily when the Limbs can bear it. I have myself found the benifit of it—my own debility this winter has largely partaken of this same Proteus.I must again recommend the Bath waters now they are within your reach.I once had a complaint similar to that which afflicts you, we call it St Anthonys fire, but I did not think there was any thing like a Saint about it, and I wishd the Saint had been preaching to his fishes, according to tradition,—instead of Lighting up his fire in my face.I have already written to George and John by this vessel. I have received their Letters by the British Minister, but shall defer replying to them, untill an other opportunity, as I shall to their Father, to whom give my Love, and tell him I rejoice to see his hand writing again, as it gives me the hopes that his Eyes have recoverd—Louisa desires me to be affectionatly rememberd to you, and the Boys. She has been confined all winter to me, to whom She has been a faithfull, Nurse, as well as superintendent of my FamilyDr Welchs Family have been very sick. mrs Bailey came upon a visit to them, and was taken with a fever, her Infant Baby with the hooping cough. her Eldest a daughter with the Measles followd by the same cough, in which they came near loosing her. Harriets Note of this morning, assures me that they are all upon the recovery— As I have not yet left my chamber, I am yet under Gaurdianship, and reminded that I sit to my pen too long, but if it was not for that, and my Books—I know not, what would console me, or Solace my lonely hours—Your most affectionate Mother
				
					Abigail Adams
				
				
					my paper is not good, but it is American manufacter & that must excuse it—
				
			